3tt-/S"
                                ELECTRONIC RECORD




COA # 14-14-00209-CR                                 OFFENSE: Aggravated Robbery


STYLE: Jonathan Glen Johnson v The State of Texas   COUNTY: Harris

                                                                         rd
COA DISPOSITION: Affirmed                            TRIAL COURT: 263m District Court


DATE: March 10, 2015    Publish: No                  TC CASE #:1377006




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Jonathan Glen Johnson v The State of Texas

CCA #


         ?kO 5/E                      Petition      CCA Disposition:                     w-/r
FOR DISCRETIONARY REVIEW IN CCA IS: .               DATE:
                                                                              —a*?-^
                                                    JUDGE:

OATF:     Scjk      2fi     2*>/f                   SIGNED:                       PC:
            . /        s
JUDGE:       /&                                     PUBLISH:                      DNP:




                                                                                         MOTION FOR


                                                            FOR REHEARINGi IN CCA IS:


                                                         JUDGE:


                                                                                 ELECTRONIC RECORD